Case 2:19-cv-13429-PDB-DRG ECF No. 54 filed 02/06/20       PageID.1866      Page 1 of 1




                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

GENERAL MOTORS, LLC;
GENERAL MOTORS CO.,

      Plaintiffs                                   No. 2:19-cv-13429
                                                   Hon. Paul D. Borman
v.

FCA US LLC/ FIAT CHRYSLER
AUTOMOBILES N.V.; ALPHONS
IACOBELLI; JEROME DURDEN;
MICHAEL BROWN,

     Defendants.
__________________________________

  ORDER GRANTING PETITIONERS, DAVID DUMOUCHEL, DAMIEN
  DUMOUCHEL AND BUTZEL LONG P.C.’S MOTION TO WITHDRAW
                      AS COUNSEL
           FOR DEFENDANT ALPHONS IACOBELLI

      This matter, having come before the Court on Petitioners, David DuMouchel,

Damien DuMouchel, and the law firm of Butzel Long (together “Petitioners”),

Motion to Withdraw as Counsel for Defendant Alphons Iacobelli (“Defendant”) and

the Court being otherwise fully advised in the premises:

      IT IS HEREBY ORDERED that Petitioners have withdrawn as counsel for

Defendant effective upon entry of this Order.

Dated: February 6, 2020                      s/Paul D. Borman
                                             Paul D. Borman
                                             United States District Judge
